     Case 3:20-cv-00596-MMD-CLB Document 7 Filed 10/23/20 Page 1 of 2



1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     PARK LANE-RENO PARTNERS, LLC,                     Case No. 3:20-cv-00596-MMD-CLB

7                                          Plaintiff,                 ORDER
             v.
8

9     SYUFY ENTERPRISES, LP,

10                                      Defendant.
11

12          Defendant Syufy Enterprises, LP removed this case from Nevada state court on

13   October 22, 2020, on the basis of diversity jurisdiction. (ECF No. 1.) District courts have

14   original jurisdiction over civil actions where the matter is between citizens of different

15   states, and where the amount in controversy exceeds $75,000. See 28 U.S.C. § 1332(a).

16   Although corporations are citizens of any state in which they are incorporated or have

17   their principal place of business, “an LLC is a citizen of every state of which its

18   owners/members are citizens.” Johnson v. Columbia Props. Anchorage, LP, 437 F.3d

19   894, 899 (9th Cir. 2006). The same goes for LPs like Defendant. See id.

20          Defendant asserts that complete diversity exists because “Plaintiff is a Delaware

21   limited liability company” and Defendant “is a citizen of the State of California.” (ECF No.

22   1 at 2-3.) But as “the party asserting diversity jurisdiction, [Defendant] bears the burden

23   of proof[.]” Kanter v. Warner-Lambert Co., 265 F.3d 853, 857-58 (9th Cir. 2001).

24   Defendant has not met its burden. Instead, Defendant has yet to identify the state

25   citizenships of any members of Plaintiff (a LLC), or Defendant (a LP). See Johnson, 437

26   F.3d at 899 (explaining that the citizenship of individual members of both LPs and LLCs

27   matters for purposes of diversity jurisdiction). Defendant’s petition for removal (ECF No.

28
     Case 3:20-cv-00596-MMD-CLB Document 7 Filed 10/23/20 Page 2 of 2



1    1) thus does not appear to satisfy the diversity of citizenship requirement under 28 U.S.C.

2    § 1332(a).

3           It is therefore ordered that Defendant must show cause why the Court should not

4    remand this case for lack of subject matter jurisdiction. Defendant is permitted to

5    supplement its statement regarding removal (ECF No. 1) with a document that identifies

6    the state citizenships of each member of Plaintiff Park Lane-Reno Partners, LLC, along

7    with Defendant Syufy Enterprises, LP. Defendant must file the supplement within 10 days

8    of the date of entry of this Order. Plaintiff may file a response to Defendant’s supplement

9    within five days of Defendant’s filing.

10          DATED THIS 23rd Day of October 2020

11

12
                                               MIRANDA M. DU
13                                             CHIEF UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 2
